Citation Nr: 0815472	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome, including as secondary to hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1989 
to June 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 2005 and January 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, that denied the 
veteran's claim for service connection for bilateral carpal 
tunnel syndrome, including as secondary to service-connected 
hypothyroidism.  The Board remanded the matter to the RO in 
November 2007 for further evidentiary development, a 
supplemental VA medical opinion, and re-adjudication.  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with bilateral carpal 
tunnel syndrome and was granted service connection for 
hypothyroidism in October 2002.

2.  The veteran's carpal tunnel syndrome first manifested 
many years after her separation from service and is unrelated 
to her period of service or to any aspect thereof.

3.  Carpal tunnel syndrome has not been caused or made worse 
by hypothyroidism.




CONCLUSION OF LAW

The veteran does not have carpal tunnel syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service; carpal tunnel syndrome is not 
proximately due to, or the result of, service-connected 
hypothyroidism.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this respect, through January 2005 and September 2005 
notice letters, the veteran received notice of the 
information and evidence needed to substantiate her claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claim.

The Board also finds that the January 2005 and September 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in her 
possession in support of her claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not timely provided, 
see Dingess/Hartman, supra, the Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the veteran, "the appellant 
[was] provided the content-complying notice to which [s]he 
[was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The RO has obtained the veteran's service medical 
records.  Records of treatment at the Salt Lake City VA 
Medical Center (VAMC) in Salt Lake City, Utah, have been 
obtained and associated with the veteran's claims file. The 
veteran has been medically examined for VA purposes regarding 
her claim and an etiological opinion has been provided.  
Otherwise, neither the veteran nor her representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.

II.  Analysis

The Board notes initially that the RO has considered the 
veteran's claim for service connection for bilateral carpal 
tunnel syndrome as directly related to service and on a 
secondary basis to the veteran's service-connected 
hypothyroidism.  The Board will likewise consider both 
theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310 
(2007)).  Although VA has indicated that the purpose of the 
change was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  In 
light of this fact and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The veteran is claiming that she suffers from bilateral 
carpal tunnel syndrome, including as secondary to her 
service-connected hypothyroidism.  In this regard, the 
veteran reports pain, weakness, and numbness in her hands and 
wrists.  The Board notes initially that the veteran's service 
medical records reflect no complaints, diagnoses, or 
treatment for carpal tunnel syndrome or any symptoms thereof.  
The relevant post-service medical evidence of record reflects 
ongoing VAMC treatment as well as a VA medical examination in 
May 2006 with a supplemental etiological opinion issued in 
December 2007.

Relevant VAMC medical records reflect that the veteran was 
treated in November 1998 for pain and swelling in her right 
middle finger that reportedly developed after bowling.  She 
received treatment for the right middle finger in January 
1999 and March 1999 and was first diagnosed with carpal 
tunnel syndrome in April 2001, more than 9 years after her 
discharge from service.  Since that date, the veteran has 
continued to receive treatment for bilateral carpal tunnel 
syndrome, as documented in records from the Salt Lake City 
VAMC.  She underwent surgery in July 2006 and February 2007 
and continues to receive treatment for the disability.  

Regarding the etiology of her bilateral carpal tunnel 
syndrome, the Board acknowledges that an August 2005 VAMC 
treatment note documents the veteran's request for a medical 
nexus opinion.  Her treating nurse practitioner, however, 
declined to issue such an opinion, noting in the record that 
she was unaware of a link between carpal tunnel syndrome and 
hypothyroidism, for which the veteran was granted service 
connection in October 2002.  Also present in the claims file 
is a November 2005 VAMC treatment note from a 
electromyography consultation, in which the examiner 
diagnosed the veteran with bilateral carpal tunnel syndrome 
and stated that hypothyroidism is a known risk factor for 
carpal tunnel syndrome.  Additionally, notes from a June 2007 
VAMC visit document the causes of the veteran's bilateral 
carpal tunnel syndrome as overuse of her hands through 
bowling, cross-stitching, and other activities, as well as 
her pregnancy and her hypothyroidism.

The veteran was provided a VA medical examination in May 
2006.  Report of examination reflects that the veteran 
reported first developing symptoms of carpal tunnel syndrome 
in 2000 or 2001, when she noticed pain in her wrists after 
bowling or doing crafts.  She also reported having numbness 
and tingling in her hands upon waking.  The VA examiner 
diagnosed the veteran with bilateral carpal tunnel syndrome 
and opined that it was less likely than not that the 
disability was etiologically related to the veteran's 
hypothyroidism.  The examiner specifically noted that 
hypothyroidism is a risk factor for carpal tunnel syndrome 
only when left untreated; the veteran's hypothyroidism, 
however, has been well controlled with medication since 1991.  
The examiner further noted that the veteran has several other 
risk factors for hypothyroidism, namely obesity, female 
gender, and overuse activities of the wrists.

Pursuant to the Board's November 2007 remand, the VA examiner 
issued a supplemental opinion in December 2007 specifically 
addressing any etiological link between the veteran's 
bilateral carpal tunnel syndrome and service or between the 
carpal tunnel syndrome and the veteran's service-connected 
hypothyroidism.  The examiner opined that it was less likely 
than not that the bilateral carpal tunnel syndrome was 
related to the veteran's period of military service and that 
it was less likely than not that the carpal tunnel syndrome 
was caused or aggravated by her service-connected 
hypothyroidism or any treatment she currently receives for 
the disability.  The examiner noted in particular that 
although untreated hypothyroidism is a risk factor for carpal 
tunnel syndrome, the veteran's hypothyroidism has been well 
controlled for more than 10 years.  Therefore, the examiner 
stated, "the changes that occur with hypothyroidism that 
increase the risk of carpal tunnel syndrome should not 
occur."  The examiner also referenced current medical 
literature in reaching the conclusion that the veteran's 
bilateral carpal tunnel syndrome is not related to her 
service-connected hypothyroidism.

In finding that the veteran's bilateral carpal tunnel 
syndrome is not related to her time in service, the Board 
finds persuasive the lack of any in-service diagnosis or 
treatment for carpal tunnel syndrome, as well as the fact 
that no physician or other medical professional has linked 
the veteran's carpal tunnel syndrome directly to active 
service.  Additionally, neither the veteran nor her 
representative has presented or alluded to the existence of 
any medical opinion establishing a relationship between any 
current carpal tunnel syndrome and period of military 
service.  In fact, the veteran stated in her July 2007 Board 
hearing that she first experienced symptoms of carpal tunnel 
syndrome in 2000, approximately 8 years after her separation 
from service.  Further, the veteran testified that her work 
assignments while in service did not require her to use her 
wrists repetitively.  Hence, the record presents no basis for 
a grant of direct service connection for carpal tunnel 
syndrome.

As discussed above, the Board notes that the May 2006 VA 
medical examination and December 2007 supplemental 
etiological opinion clearly indicate that it is less likely 
than not that the veteran's hypothyroidism is the cause of 
her carpal tunnel syndrome.  The VA examiner pointed out that 
the risk of developing carpal tunnel syndrome results 
specifically from untreated hypothyroidism, which is not the 
veteran's case, as she has been successfully controlling her 
hypothyroidism with medication for over 10 years.  The 
examiner also noted that the veteran had several other risk 
factors for carpal tunnel syndrome, such as overuse of the 
wrists, female gender, pregnancy, and obesity.  The examiner 
thus concluded that it was less likely than not that the 
hypothyroidism is the cause of the veteran's bilateral carpal 
tunnel syndrome.  The examiner specifically addressed 
causation due to both the hypothyroidism medications and the 
disability itself, concluding that it is less likely than not 
that either is a causal factor to the veteran's bilateral 
carpal tunnel syndrome.  Further, the examiner stated in her 
May 2006 report that it is specifically the treatment for 
hypothyroidism that removes the risk of carpal tunnel 
syndrome.  

Because the question of whether a disorder such as carpal 
tunnel syndrome is proximately related to another disorder 
such as hypothyroidism is a medical question requiring 
expertise, the Board relies upon the May 2006 and December 
2007 VA examiner's opinion in making its determination.  The 
May 2006 examination report reflects that the examiner 
solicited a subjective history from the veteran in addition 
to examining her claims file and clearly understood the 
medical question being asked by VA.  As well, the December 
2007 supplemental etiological opinion offered a clear and 
detailed rationale for the evaluator's opinion that the 
veteran's carpal tunnel syndrome was less likely than not 
related to hypothyroidism, relying on the examination she 
conducted of the veteran in May 2006 and her own medical 
expertise as well as medical literature on the subject.  The 
veteran's November 2005 VAMC electromyography referral, 
however, does not clearly take into account the veteran's 
medical history and does not offer a medical opinion as to 
the etiology of the veteran's carpal tunnel syndrome based on 
consideration of all relevant factors, as well as the 
veteran's stated history and complaints.  In addition, the 
June 2007 VAMC treatment record identifying hypothyroidism as 
a cause of the veteran's carpal tunnel syndrome also listed 
several other possible risk factors for the disability, which 
are discussed and confirmed in the May 2006 and December 2007 
VA examination reports.  Thus, in rendering a decision as to 
whether the veteran's carpal tunnel syndrome is etiologically 
linked to her service-connected hypothyroidism, the Board 
finds compelling the medical opinions provided by the VA 
examiner in May 2006 and December 2007.

The Board has also considered the veteran's and her 
representative's written contentions with regard to her claim 
for service connection for carpal tunnel syndrome.  Although 
the Board does not doubt the sincerity of the veteran's 
belief that her disability is related to her service-
connected hypothyroidism, as a lay person without the 
appropriate medical training or expertise, she simply is not 
competent to provide a probative opinion on a medical matter, 
such as whether a current disability exists and the medical 
relationship between any current disability and service-
connected disability.  See Bostain v. West, 11 Vet. 124, App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's assertions alone cannot provide a basis for a grant 
of service connection.

In conclusion, the Board finds that it has not been shown 
that the veteran's carpal tunnel syndrome is related to 
service.  Furthermore, the objective medical evidence of 
record does not provide a nexus between the veteran's well-
controlled hypothyroidism and her carpal tunnel syndrome.

For all the foregoing reasons, the claim for service 
connection for carpal tunnel syndrome, including as secondary 
to service-connected hypothyroidism, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


